Exhibit 10.10

ASSIGNMENT OF PATENTS AND TRADEMARKS

WHEREAS, QLT USA, Inc., a Delaware corporation, with offices at 2579 Midpoint
Drive, Fort Collins, CO 80525 (“ASSIGNOR”), owns certain patents, patent
applications, and/or registrations, as listed in Exhibit A attached hereto and
incorporated herein by this reference (“PATENTS”), and trademarks, including
applications and registrations, as listed on Exhibit B attached hereto and
incorporated herein by this reference (the “MARKS”); and

WHEREAS, Arius Two, Inc., a Delaware corporation, with offices at 2501 Aerial
Center parkway, Suite 205, Morrisville, North Carolina 27560 (“ASSIGNEE”),
desires to acquire all of the right, title and interest in, to and under the
PATENTS and to the MARKS in accordance with the terms of that certain
Intellectual Property Assignment Agreement dated September 5, 2007 (the
“Transfer Agreement”);

NOW, THEREFORE, in consideration of the sum of One Dollar ($1.00) and other good
and valuable consideration paid by ASSIGNEE to ASSIGNOR, the receipt and
sufficiency of which hereby is acknowledged, ASSIGNOR does hereby: (1) sell,
assign, transfer and convey unto ASSIGNEE all right, title and interest in and
to the PATENTS, including all divisions, continuations, continuations-in-part,
reexaminations, substitutions, reissues, extensions and renewals of the
applications and registrations for the PATENTS (and the right to apply for any
of the foregoing); all rights to causes of action and remedies related thereto
(including, without limitation, the right to sue for past, present or future
infringement, misappropriation or violation of rights related to the foregoing);
and any and all other rights and interests arising out of, in connection with or
in relation to the PATENTS, and (2) transfer, convey and assign to ASSIGNEE all
right, title and interest throughout and within the United States of America,
its territories and possessions (including the Commonwealth of Puerto Rico)) in
and to the MARKS, together with all goodwill associated therewith, effective
upon ASSIGNOR’S receipt of all payments due hereunder.

In the event of any conflict or inconsistency between the terms of the Transfer
Agreement and the terms hereof, the terms of the Transfer Agreement shall
govern.

IN WITNESS WHEREOF, ASSIGNOR has caused this Assignment to be duly executed by
an authorized officer on this 5th day of September, 2007.

 

By:  

/s/ Michael R. Duncan

Name:   Michael R. Duncan Title:   President



--------------------------------------------------------------------------------

EXHIBIT A

PATENTS

 

App. No./

Patent No.

 

Filing Date/

Issue Date

 

Country

 

Title

 

Status

 

Attorney

Docket No.

08/734,519


5,800,832

  18-Oct-1996


01-Sep-1998

  US   Bioerodable Film For Delivery Of Pharmaceutical Compounds To Mucosal
Surfaces   Granted   092 09/144,827


6,159,498

  01-Sep-1998


12-Dec-2000

  US   Same As Above   Granted   092CN PCT/US97/1


8605

  16-Oct-1997   US   Pharmaceutical Carrier Device Suitable For Delivery Of
Pharmaceutical Compounds To Mucosal Surfaces   Nationalized   092PC 09/069,703  
29-Apr-1998   US   Same As Above   Pending   092CPRCE 09/684,682   04-Oct-2000  
US   Same As Above   Abandoned   092CPDVRCE 10/962,833   12-Oct-2004   US   Same
As Above   Pending   092CPDVCN 11/069,089   01-Mar-2005   US   Same As Above  
Pending   092CPDVCN2 PCT/US99/0


9378

  29-Apr-1999   PCT   Same As Above   Nationalized   093CPPC 60/495,356  
15-Aug-2003   US   Adhesive Bioerodible Transmucosal Drug Delivery System  
Expired   093-1 PCT/US04/0


26531

  16-Aug-2004   PCT   Same As Above   Nationalized   093PC 11/355,312  
15-Feb-2006   US   Same As Above   Pending   093CN 11/645,091   22-Dec-2006   US
  Same As Above   Pending   093CN2 10/121,430   11-Apr-2002   US   Process For
Loading A Drug Delivery Device   Abandoned   094 PCT/US03/1


1313

  11-Apr-2003   PCT   Same As Above   Abandoned   094PC 60/441,829   22-Jan-2003
  US   Bioerodable Film For Delivery Of Pharmaceutical Compounds To Mucosal
Surfaces   Expired   095-1 10/763,063   22-Jan-2004   US   Same As Above  
Unknown   095



--------------------------------------------------------------------------------

EXHIBIT B

TRADEMARKS

BEMA, and all derivatives thereof, including but not limited to:

 

COUNTRY

  

APPLICATION NO./

FILING DATE

  

REGISTRATION NO./

REGISTRATION DATE

  

EXPIRATION/

RENEWAL DATE

United States

  

78424675

May 25, 2004

   Pending   